IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 508
 MAGISTERIAL DISTRICTS WITHIN THE              :
 8th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                          ORDER



PER CURIAM

       AND NOW, this 23rd day of August 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 8th Judicial District (Northumberland County)

of the Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Northumberland County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 08-2-01                          East Cameron Township
 Magisterial District Judge William C. Cole            Kulpmont Borough
                                                       Marion Heights Borough
                                                       Mount Carmel Borough
                                                       Mount Carmel Township
                                                       Ralpho Township
                                                       Riverside Borough
                                                       Rush Township
                                                       West Cameron Township
Magisterial District 08-3-02                    Delaware Township
Magisterial District Judge Michael I. Diehl     East Chillisquaque Township
                                                Lewis Township
                                                McEwensville Borough
                                                Milton Borough
                                                Point Township
                                                Turbot Township
                                                Turbotville Borough
                                                Watsontown Borough
                                                West Chillisquaque Township

Magisterial District 08-3-03                    City of Shamokin
Magisterial District Judge John Gembic          Coal Township
                                                Shamokin Township
                                                Snydertown Borough
                                                Zerbe Township

Magisterial District 08-3-04                    City of Sunbury
Magisterial District Judge Michael P. Toomey    Herndon Borough
                                                Jackson Township
                                                Jordan Township
                                                Little Mahanoy Township
                                                Lower Augusta Township
                                                Lower Mahanoy Township
                                                Northumberland Borough
                                                Rockefeller Township
                                                Upper Augusta Township
                                                Upper Mahanoy Township
                                                Washington Township




                                          -2-